Case 19-05164-wlh           Doc 1    Filed 03/29/19 Entered 03/29/19 07:15:31          Desc Main
                                     Document      Page 1 of 26


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


IN RE:                                             :           CASE NO. 19-51855-WLH
                                                   :
PETER ANGELO ZAPPASODI a.k.a.                      :           CHAPTER 7
PETER ZAPPASODI,                                   :
                                                   :
         Debtor.                                   :
                                                   :
                                                   :
S. GREGORY HAYS, Chapter 7 Trustee                 :
for the Estate of Peter Angelo Zappasodi a.k.a.
Peter Zappasodi,                                   :
                                                   :
         Plaintiff,                                :
                                                   :
vs.                                                :           ADV. PRO. NO.
                                                   :
LOANDEPOT.COM, LLC,                                :
                                                   :
         Defendant.                                :
                                                   :


                                            COMPLAINT

         COMES NOW S. Gregory Hays, as Chapter 7 Trustee (the “Plaintiff”) for the bankruptcy

estate (the “Bankruptcy Estate”) of Peter Angelo Zappasodi a.k.a. Peter Zappasodi, by and

through undersigned counsel, and files this Complaint against LoanDepot.com, LLC

(“Defendant”), showing the Court as follows:

                                        Jurisdiction and Venue

             1.    This Court has jurisdiction over this adversary proceeding under 28 U.S.C. §§ 157

and 1334.

             2.    This adversary proceeding is a core proceeding under 28 U.S.C. §§ 157(b)(2).

             3.    This adversary proceeding is initiated under Rule 7001 of the Federal Rules of



13310844v1
Case 19-05164-wlh        Doc 1     Filed 03/29/19 Entered 03/29/19 07:15:31          Desc Main
                                   Document      Page 2 of 26


Bankruptcy Procedure and 11 U.S.C. §§ 544, 550, and 551.

         4.    Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409(a) because this

adversary proceeding arises in and relates to the Chapter 7 bankruptcy case of Peter Angelo

Zappasodi a.k.a. Peter Zappasodi (the “Debtor”), Case No. 19-51855-WLH (the “Bankruptcy

Case”) pending in the United States Bankruptcy Court for the Northern District of Georgia, Atlanta

Division.

         5.    Plaintiff consents to the entry of final orders or judgment by the Bankruptcy Court

pursuant to Bankruptcy Rule 7008 of the Federal Rules of Bankruptcy Procedure.

         6.    Defendant is subject to the jurisdiction of this Court.

                                        Statement of Facts

                                      a. General Background

         7.    Debtor filed a voluntary petition under Chapter 7 of Title 11 of the United States

Code on February 2, 2019 and initiated the Bankruptcy Case.

         8.    On or about February 4, 2019, Plaintiff was appointed to the Bankruptcy Case as

interim Chapter 7 Trustee under 11 U.S.C. § 701(a)(1).

         9.    At the conclusion of the Chapter 7 meeting of creditors, conducted in accordance

with 11 U.S.C. § 341(a) on March 11, 2019, Plaintiff became the permanent Chapter 7 Trustee

under 11 U.S.C. § 702(d).

                                           b. The Property

         10.   By virtue of a Limited Warranty Deed (the “Warranty Deed”) dated May 30,

2018, Debtor and Sylvia Wainscott (“Ms. Wainscott”) were granted joint ownership interests in

a certain real property known commonly as 950 River Valley Drive, Dacula, Gwinnett County,

Georgia 30019 (the “Property”). The Warranty Deed was recorded in the real property records




13310844v1
Case 19-05164-wlh        Doc 1      Filed 03/29/19 Entered 03/29/19 07:15:31           Desc Main
                                    Document      Page 3 of 26


of the Clerk of the Superior Court of Gwinnett County, Georgia (the “Real Estate Records”) on

September 11, 2018.

                                         c. The Transfers

         11.   Debtor and Ms. Wainscott executed a Security Deed dated May 30, 2018 (the

“Security Deed”) in favor of Defendant, conveying the Property to secure a debt in the original

principal amount of $247,252.00 (the “First Transfer”).

         12.   The Security Deed was recorded on the Real Estate Records on September 11,

2018 (the “Second Transfer”, and together with the First Transfer, the “Transfers”) at pages

362-381 of Deed Book 56127.

         13.   A true and correct copy of the Security Deed, along with any riders, is attached

hereto and incorporated herein by reference as Exhibit “A.”

         14.   Defendant is the holder of the Security Deed and any related interests in the

Property arising out of the same.

         15.   The execution of the Security Deed by Debtor and Ms. Wainscott is only attested

to by one witness. In fact, the same witness, Nevada Tuggle signed on both the unofficial witness

and notary public witness lines.

         16.   This defect in attestation is apparent on the face of the Security Deed. As a result,

the Security Deed was not in recordable form, and, even though recorded, does not provide

actual or constructive notice to a bona fide purchaser.




13310844v1
Case 19-05164-wlh         Doc 1     Filed 03/29/19 Entered 03/29/19 07:15:31             Desc Main
                                    Document      Page 4 of 26


                                             COUNT I

                                   Claim to Avoid the Transfers
                                   Under 11 U.S.C. § 544(a)(3)

         17.    Plaintiff realleges the allegations of paragraphs 1 through 16 above as though

fully set forth herein.

         18.    The Security Deed is patently defective because execution by Debtor and Ms.

Wainscott of the Security Deed is attested to by only one witness.

         19.    Because of this patent defect, the Security Deed does not provide constructive or

actual notice of any security interest. See Wells Fargo Bank, N.A. v. Gordon, 292 Ga. 474

(2013); see also U.S. Bank Nat’l Ass’n v. Gordon, 289 Ga. 12, 17 (2011).

         20.    Plaintiff, in his position as a hypothetical bona fide purchaser of real property, has

a claim in Debtor’s undivided one-half interest (the “Bankruptcy Estate’s Interest”) in the

Property that is superior to the claim of Defendant in and to the same, and Trustee may avoid the

Transfers under 11 U.S.C. § 544(a)(3).

                                             COUNT II

                               Claim for Recovery from Defendant
                                    Under 11 U.S.C. § 550(a)

         21.    Plaintiff realleges the allegations of paragraphs 1 through 20 above as though

fully set forth herein.

         22.    Defendant is the initial transferee of an interest in the Property from Debtor.

         23.    Alternatively, Defendant is a mediate or immediate transferee of an interest in the

Property from Debtor.

         24.    Plaintiff is entitled to recover from Defendant its security interest in the

Bankruptcy Estate’s Interest in the Property, the value of the Transfers, or other appropriate




13310844v1
Case 19-05164-wlh         Doc 1     Filed 03/29/19 Entered 03/29/19 07:15:31           Desc Main
                                    Document      Page 5 of 26


relief, under 11 U.S.C. § 550.

                                           COUNT III

                          Claim for Preservation of Avoided Transfers
                                     Under 11 U.S.C. § 551

         25.    Plaintiff realleges the allegations of paragraphs 1 through 24 above as though

fully set forth herein.

         26.    The avoided Transfers are preserved automatically for the benefit of the

Bankruptcy Estate under 11 U.S.C. § 551.

         WHEREFORE, Plaintiff prays that this Court enter a judgment in favor of Trustee:

         a)     Avoiding the Transfers as to the Bankruptcy Estate’s Interest in the Property under

11 U.S.C. § 544(a)(3);

         b)     Ordering Defendant to turnover, deliver, and transfer its interest in the Bankruptcy

Estate’s Interest in the Property, or the value of the same, to Trustee under 11 U.S.C. §550;

         c)     Preserving the Transfers as to the Bankruptcy Estate’s Interest for the benefit of

the Bankruptcy Estate under 11 U.S.C. § 551; and

         d)     Granting such other and further relief that the Court deems just and proper.

         Respectfully submitted this 29th day of March, 2019.

                                              ARNALL GOLDEN GREGORY, LLP
                                              Attorneys for Plaintiff

                                              By:/s/ Michael J. Bargar
                                                     Michael J. Bargar
                                                     Georgia Bar No. 645709
                                                     michael.bargar@agg.com

171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363
P: (404) 873-7030
F: (40) 873-7031




13310844v1
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document      Page 6 of 26




                            EXHIBIT “A” FOLLOWS




13310844v1
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document      Page 7 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document      Page 8 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document      Page 9 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 10 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 11 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 12 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 13 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 14 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 15 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 16 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 17 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 18 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 19 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 20 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 21 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 22 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 23 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 24 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 25 of 26
Case 19-05164-wlh   Doc 1   Filed 03/29/19 Entered 03/29/19 07:15:31   Desc Main
                            Document     Page 26 of 26
